DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 10, 14, and 22 are objected to because of the following informalities:  
In regards to claim 1, line 11, the word “and” should be inserted between the phrases “rotation of said cam” and “such that said cam rotates.”
In regards to claim 10, line 1, the phrase “said gear train comprises” should be changed to “said plurality of gears comprises.”
In regards to claim 14, line 18, the word “and” should be inserted between the phrases “rotation of said cam” and “such that said cam rotates,” and in line 20, the phrase “and wherein the portion of said cam” should be changed to “wherein the at least a portion of said cam” so as to coincide with the language in line 14 of the claim.
In regards to claim 22, line 1, the phrase “said gear train comprises” should be changed to “said plurality of gears comprises.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, claim 8, from which claim 10 depends, recites that the gear train comprises “a plurality of gears,” and it is understood from the specification that the “plurality of gears” comprises the first, second, and third gear recited in claim 10 and will be examined as such.  The claim should use language consistent with claim 8.  See claim objection above.
In regards to claim 22, claim 20, from which claim 22 depends, recites that the gear train comprises “a plurality of gears,” and it is understood from the specification that the “plurality of gears” comprises the first, second, and third gear recited in claim 22 and will be examined as such.  The claim should use language consistent with claim 20.  See claim objection above.
In regards to claims 11 and 23, these claims are rejected under 35 U.S.C. 112(b) because the claims depend from claims 10 and 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanar et al. (US-8689594).
In regards to claim 1, Yanar et al. discloses a motorized deadbolt cylinder assembly comprising: a housing 3, 4, 6, 7 having a generally cylindrical side wall (side wall at the indicator line for reference character 6, Figure 1), a generally planar outer end wall (see Figure 1 below) disposed at a first end of said generally cylindrical side wall and a generally planar inner end wall (wall created by portion 4 of the housing, Figure 1) disposed at a second end of said generally cylindrical side wall opposite to the first end; a motor 5 disposed within said housing, said motor having a drive shaft (inherent drive shaft connected to the first gear shown in Figure 1 below); a cam 1 arranged on the generally planar inner end wall (arranged on generally planar inner end wall via component 2, Figure 1) and arranged such that at least a portion thereof is disposed outside of said housing (Figure 1); and a gear train 11 operably connected between the drive shaft of said motor and said cam such that rotation of the drive shaft of said motor causes rotation of said cam, and such that said cam rotates with an increase in mechanical advantage as compared to rotation of the drive shaft of said motor (Col. 3, lines 12-42).

    PNG
    media_image1.png
    842
    1165
    media_image1.png
    Greyscale

In regards to claim 2, Yanar et al. discloses that said generally cylindrical side wall has a longitudinal axis (see Figure 1 above), wherein the drive shaft of said motor has a longitudinal axis (see Figure 1 above), and wherein the longitudinal axis of said generally cylindrical side wall and the longitudinal axis of the drive shaft of said motor are parallel (see Figure 1 above).
In regards to claim 6, Yanar et al. discloses that the said motor comprises a direct current motor (Col. 3, lines 20 and 21).
In regards to claim 7, Yanar et al. discloses that said gear train is formed as a unit as part of the direct current motor (the gear train and motor cooperate as a unit, Figure 1).
In regards to claim 8, Yanar et al. discloses that said gear train comprises a plurality of gears (Figure 1) disposed between said generally planar outer end wall and said generally planar inner end wall (Figure 1).
In regards to claim 9, Yanar et al. discloses that each of the plurality of gears rotates about an axis extending between, and arranged generally perpendicular to, said generally planar outer end wall and said generally planar inner end wall (Figure 1).
In regards to claim 10, Yanar et al. discloses that said plurality of gears comprises: a first gear (see Figure 1 on Page 5 of the current Office Action) which is driven by the drive shaft of said motor; a second gear (see Figure 1 on Page 5 of the current Office Action) comprising a larger diameter section and a smaller diameter section, the larger diameter section being driven by the first gear (see Figure 1 on Page 5 of the current Office Action); and a third gear (see Figure 1 on Page 5 of the current Office Action) driven by the smaller diameter section of said second gear, said third gear driving said cam (see Figure 1 on Page 5 of the current Office Action).
In regards to claim 11, Yanar et al. discloses a rotatable shaft (see Figure 1 on Page 5 of current Office Action) extending through said generally planar inner end wall, a first portion of said rotatable shaft being affixed to said third gear, and a second portion of said rotatable shaft being affixed to said cam (affixed to the cam via the structure of components 2 and 3, Figure 1).
In regards to claim 12, Yanar et al. discloses that said housing further comprises an attachment section (end portion of section 6 of the housing connected to section 3 housing, Figure 1) adapted to be attached to a mortise lock body (adapted to be attached to an inherent mortise lock body in which the conventional existing lock cylinder is replaced with the motorized deadbolt lock cylinder assembly of Yanar et al, Col. 1, line 5 – Col. 2, line 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US 8689594) in view of Wayne (US-5884512).  Yanar et al. discloses a generally planar cam 1 which is disposed to be generally parallel to said generally planar inner end wall (Figure 1), such that the generally planar cam rotates in a plane that is generally parallel to said generally planar inner end wall (Figure 1), but fails to disclose that the cam is clover shaped.  Wayne teaches a cylinder lock utilizing various shaped cams, such as a clover shaped cam (Figure 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the cam of Yanar et al. to be in the shape of a clover, since a change in the shape of a prior art device is a design consideration within the skill of the art.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US 8689594) in view of Joerg (DE 29621441 U1).  Although Yanar et al. does not specifically disclose the longitudinal length of the generally cylindrical side wall is less than about 1.5 inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the longitudinal length be less than about 1.5 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  Yanar et al. discloses that the assembly is adapted to be used with an existing mortise lock on a door, with the door knob portion 7 of the housing being disposed externally to the door for operation by a user, but fails to specify that the cam is disposed on a centerline of the door with the housing being completely disposed to one side of the centerline of the door.  Joerg discloses a motorized deadbolt cylinder assembly (Figure 2) that is adapted to cooperate with a mortise lock body 13, 15 (Figure 1) such that a cam 2 is disposed on a centerline of a door 18 (see Figure 1 below, with the cam located within the door to cooperate with the deadbolt 17 that is located on the centerline of the door) with a housing 5 being completely disposed to one side of the centerline of the door (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the motorized deadbolt cylinder assembly of Yanar et al. relative to a centerline of a door, such that the cam of the assembly is properly located to actuate or cooperate with a deadbolt.

    PNG
    media_image2.png
    1008
    707
    media_image2.png
    Greyscale


Claim(s) 13-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US-8689594) in view of Balzano et al. (US-3748878).  
In regards to claim 13, Yanar et al. discloses the assembly according to claims 1 and 12 above, with the generally cylindrical side wall having an outer surface (surface at the end of the indicator line for reference character 6, Figure 1), but fails to disclose that the attachment section of said housing comprises male threads disposed on the outer surface of said generally cylindrical side wall, with the male threads being adapted to cooperate with female threads disposed on the mortise lock body.  Balzano et al. teaches a motorized deadbolt cylinder assembly 10 having a housing 11 with a generally cylindrical side wall (circumferential wall at the indicator line for reference character 11, Figure 2) including an outer surface on which male threads 14 are disposed (Figures 1 and 2), such that the male threads are adapted to cooperate with female threads 15 disposed on a mortise lock body 16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include male threads on the outer surface of the generally cylindrical wall of the housing to cooperate with female threads on the mortise lock body so as to aid in mounting the housing to the mortise lock body.
In regards to claim 14, Yanar et al. discloses a motorized deadbolt cylinder assembly adapted to replace an existing lock cylinder mounted to a mortise lock body adapted to be attached to an inherent mortise lock body in which the conventional existing lock cylinder is replaced with the motorized deadbolt lock cylinder assembly of Yanar et al, Col. 1, line 5 – Col. 2, line 12), the motorized deadbolt cylinder assembly comprising: a deadbolt cylinder housing 3, 4, 6, 7 having a generally cylindrical side wall (side wall at the indicator line for reference character 6, Figure 1), a generally planar outer end wall (see Figure 1 on Page 5 of the current Office Action) disposed at a first end of said generally cylindrical side wall and a generally planar inner end wall (wall created by portion 4 of the housing, Figure 1) disposed at a second end of said generally cylindrical side wall opposite to the first end; a motor 5 disposed within said deadbolt cylinder housing, said motor having a drive shaft (inherent drive shaft connected to the first gear shown in Figure 1 on Page 5 of the current Office Action); a cam 1 arranged on the generally planar inner end wall and arranged such that at least a portion thereof is disposed outside of said deadbolt cylinder housing (Figure 1); a gear train 11 operably connected between the drive shaft of said motor and said cam such that rotation of the drive shaft of said motor causes rotation of said cam, and such that said cam rotates with an increase in mechanical advantage as compared to rotation of the drive shaft of said motor (Col. 3, lines 12-42), wherein the at least a portion of said cam disposed outside of said deadbolt cylinder housing cooperates with deadbolt components of the mortise lock body upon rotation of said cam (the cylinder lock cooperates with deadbolt components as is known in the art and inherent from Col. 1, lines 5-12 and Col. 3, lines 12-42).  Yanar et al. fails to specify that the mortise lock body includes an opening formed therein through which the deadbolt components are accessible, with the mortise lock body defining a generally planar centerline, wherein the opening is generally perpendicular to the generally planar centerline, and that said cam and said deadbolt cylinder housing are arranged such that said cam is disposed on the generally planar centerline of said mortise lock body and said deadbolt cylinder housing is completely disposed to one side of the generally planar centerline of said mortise lock body.  Balzano et al. teaches a motorized mortise lock assembly comprising a mortise lock body 16 having deadbolt components (at least component 18, Figure 1) disposed therein (Col. 1, lines 3-30) and having an opening (opening with threads 15, Figure 1) formed therein through which the deadbolt components are accessible (Figure 1), said mortise lock body defining a generally planar centerline (see Figure 1 below), wherein the opening is generally perpendicular to the generally planar centerline (Figure 1), and a deadbolt cylinder housing 11 having a generally cylindrical side wall (circumferential side wall at the indicator line for reference character 11, Figure 2) and a cam 13, wherein the cam and the deadbolt cylinder housing are arranged such that said cam is disposed on the generally planar centerline of the mortise lock body and the deadbolt cylinder housing is completely disposed to one side of the generally planar centerline of the mortise lock body (the cam is located on the generally planar centerline so as to cooperate with the deadbolt components as is known in the art, and the deadbolt cylinder housing is completely disposed to the left side of the generally planar centerline, Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the components and structure of the mortise lock body, since it is known in the art, as taught by Balzano et al., to utilize a motorized lock cylinder to replace a conventional lock cylinder in a mortise lock.

    PNG
    media_image3.png
    597
    581
    media_image3.png
    Greyscale

In regards to claim 15, Yanar et al. discloses that the generally cylindrical side wall has a longitudinal length (Figure 1).  Although Yanar et al. does not specifically disclose the longitudinal length of the generally cylindrical side wall is less than about 1.5 inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify the longitudinal length be less than about 1.5 inches, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.
In regards to claim 16, Balzano et al. teaches that said generally cylindrical side wall has male threads 14 formed on an outer surface thereof (Figures 1 and 2), wherein the opening formed in the mortise lock body has female threads 15 formed therein, and wherein the deadbolt cylinder housing is attached to the mortise lock body by way of the male and female threads (Figure 1).
In regards to claim 17, Yanar et al. discloses that said generally cylindrical side wall has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), wherein the drive shaft of said motor has a longitudinal axis (see Figure 1 on Page 5 of the current Office Action), and wherein the longitudinal axis of said generally cylindrical side wall and the longitudinal axis of the drive shaft of said motor are parallel (see Figure 1 on Page 5 of the current Office Action).
In regards to claim 20, Yanar et al. discloses that said gear train comprises a plurality of gears (Figure 1) disposed between said generally planar outer end wall and said generally planar inner end wall (Figure 1).
In regards to claim 21, Yanar et al. discloses that each of the plurality of gears rotates about an axis extending between, and arranged generally perpendicular to, said generally planar outer end wall and said generally planar inner end wall (Figure 1).
In regards to claim 22, Yanar et al. discloses that said plurality of gears comprises: a first gear (see Figure 1 on Page 5 of the current Office Action) which is driven by the drive shaft of said motor; a second gear (see Figure 1 on Page 5 of the current Office Action) comprising a larger diameter section and a smaller diameter section, the larger diameter section being driven by the first gear (see Figure 1 on Page 5 of the current Office Action); and a third gear (see Figure 1 on Page 5 of the current Office Action) driven by the smaller diameter section of said second gear, said third gear driving said cam (see Figure 1 on Page 5 of the current Office Action).
In regards to claim 23, Yanar et al. discloses a rotatable shaft (see Figure 1 on Page 5 of current Office Action) extending through said generally planar inner end wall, a first portion of said rotatable shaft being affixed to said third gear, and a second portion of said rotatable shaft being affixed to said cam (affixed to the cam via the structure of components 2 and 3, Figure 1).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanar et al. (US-8689594) in view of Balzano et al. (US-3748878) as applied to claims 13-17 and 20-23 above, and further in view of Wayne (US-5884512).  Yanar et al. discloses a generally planar cam 1 which is disposed to be generally parallel to said generally planar inner end wall (Figure 1), such that the generally planar cam rotates in a plane that is generally parallel to said generally planar inner end wall (Figure 1), but fails to disclose that the cam is clover shaped.  Wayne teaches a cylinder lock utilizing various shaped cams, such as a clover shaped cam (Figure 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to shape the cam of Yanar et al. to be in the shape of a clover, since a change in the shape of a prior art device is a design consideration within the skill of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 22, 2022